                Case 8:20-cr-00116-JVS Document 40 Filed 09/13/21 Page 1 of 5 Page ID #:205

                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 20-116JVS

 Defendant           Jose Maximino Torres                                    Social Security No. 1         2   9     7
 akas:   None                                                                (Last 4 digits)




                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.           09     13      2021

  COUNSEL                                                               Andrea Jacobs, DFPD
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Possession with Intent to Distribute Methamphetamine in violation of 21 USC Sections 841(a)(1), (b)(1)(A)(viii) as charged in
                     Count 1 of the Indictment

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: 51 MONTHS ON COUNT 1 OF THE
                     INDICTMENT

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he
is unable to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Jose Maximino
Torres, is hereby committed on Count 1 of the two-count Indictment to the custody of the Bureau of Prisons for
a term of 51 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of four years
under the following terms and conditions:

        1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
Services Office and Second Amended General Order 20-04.
        2.     During the period of community supervision, the defendant shall pay the special assessment in
accordance with this judgment's orders pertaining to such payment.
        3.     The defendant shall cooperate in the collection of a DNA sample from the defendant.
4.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
to one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed
eight tests per month, as directed by the Probation Officer.
CR-104 (wpd 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 5
                Case 8:20-cr-00116-JVS Document 40 Filed 09/13/21 Page 2 of 5 Page ID #:206

 USA vs.     JOSE MAXIMINO TORRES                             Docket No.:   SACR 20-116JVS

        5.     The defendant shall participate in an outpatient substance abuse treatment and counseling program
that includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant shall
abstain from using alcohol and illicit drugs, and from abusing prescription medications during the period of
supervision.
        6.     During the course of supervision, the Probation Officer, with the agreement of the defendant and
 defense counsel, may place the defendant in a residential drug treatment program approved by the U.S. Probation
and Pretrial Services Office for treatment of narcotic addiction or drug dependency, which may include counseling
and testing, to determine if the defendant has reverted to the use of drugs. The defendant shall reside in the
treatment program until discharged by the Program Director and Probation Officer.
        7.     As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
Court-ordered treatment to the aftercare contractors during the period of community supervision. The defendant
shall provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
to pay, no payment shall be required.
        8.     The defendant shall submit the defendant's person, property, house, residence, vehicle, papers,
computers, cell phones, other electronic communications or data storage devices or media, email accounts, social
media accounts, cloud storage accounts, or other areas under the defendant’s control, to a search conducted by a
United States Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for
revocation. The defendant shall warn any other occupants that the premises may be subject to searches pursuant
to this condition. Any search pursuant to this condition will be conducted at a reasonable time and in a reasonable
manner upon reasonable suspicion that the defendant has violated a condition of his supervision and that the areas
to be searched contain evidence of this violation.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance
abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the
sentencing judge.

      The Court recommends as first priority that the defendant be allowed to participate in the RDAP 500 Hour
Drug Treatment Program and as second priority be housed in Southern California.

     Defendant is advised of his appeal rights. On the Government’s motion the remaining counts are ordered
DISMISSED.




CR-104 (wpd 12/20)                   JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 2 of 5
Case 8:20-cr-00116-JVS Document 40 Filed 09/13/21 Page 3 of 5 Page ID #:207
                Case 8:20-cr-00116-JVS Document 40 Filed 09/13/21 Page 4 of 5 Page ID #:208

 USA vs.     JOSE MAXIMINO TORRES                                               Docket No.:     SACR 20-116JVS


             The defendant must also comply with the following special conditions (set forth below).

             STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check
 or money order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number.
 Payments must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
 statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
 for any loan or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
 of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s
 behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 4 of 5
                Case 8:20-cr-00116-JVS Document 40 Filed 09/13/21 Page 5 of 5 Page ID #:209


                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal



                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date



                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
